Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 
* Note that all responses to this action should be sent to Art Unit 1765  .

Specification
The specification should be updated via an amendment when related or corresponding cases are patented or abandoned. 

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), 
which papers have been placed of record in the file. 

Claim Objections
Claims 4-17 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim 3 or previous claim.  See MPEP § 608.01(n).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15- 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
    Regarding claims 15 and 17, the phrase "preferably….and  such as,..etc." 
renders the claim indefinite because it is unclear whether the limitation(s) following the 
phrase are part of the claimed invention. See MPEP § 2173.05(d). 

    Regarding claim 17, the phrase "preferably…" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
US Pub 20150225617,see abstract examples, and paragraph [0052].
Applicants claim 1 discloses a composition comprising:

a)one or more isocyanate functional prepolymers; 
b) one or more catalysts for the reaction of isocyanate moieties and active hydrogen containing moieties; 
c) one or more mercapto silanes; 
d) one or more amino silanes, isocyanato silanes or a mixture thereof:
 e) one or more reinforcing fillers comprising one or more high surface area carbon blacks; f) one or more untreated calcium carbonates; 
g) one or more polyisocyanates having an isocyanate functionality of about 2 or greater; and
 h) a linear plasticizer, wherein the isocyanate functional prepolymer is prepared in the presence of the linear plasticizer and/or the plasticizer is added after preparing the isocyanate functional prepolymer; wherein the composition optionally includes a dialkyl malonate.


US Pub 20150225617 discloses a composition which comprises: a two part isocyanate functional adhesive. Note particularly in paragraph [0033] the reference discloses a composition which may further comprise:
a) isocyanate functional prepolymers; see paragraph [0003] line 2,
b) one or more catalysts for the reaction of isocyanate moieties and active hydrogen containing moieties; see paragraph [0030] lines 1-2,
c) preferably mercapto silanes; see paragraph [0033] through  lines 23-30, and 
d) and trialkoxy silyl alkyl amines, see paragraph [0033] through  lines 23-30,
e) and reinforcing fillers comprising one or more high surface area carbon blacks and f) one or more untreated calcium carbonates; see paragraphs [0028] entirety and  [0036] through  line 6, 
g) one or more polyisocyanates having an isocyanate functionality of about 2 or greater see paragraph [0029] through  lines 5-7,
 h) a linear plasticizer, wherein the isocyanate functional prepolymer is prepared in the presence of the linear plasticizer and/or the plasticizer is added after preparing the isocyanate functional prepolymer.  See paragraphs [0024] 
Thus, the reference US Pub 20150225617  teaches the presence of linear plasticizers to improve the adhesion. The reference furthermore teaches the presence of the plasticizer during isocyanate prepolymer synthesis. See paragraph [0029]. Additionally, US Pub 20150225617 discloses the dialkylmalonate, the specific aminosilane 0033), polymeric MDI (paragraph 0029) and linear phthalates (Table 1).
Thus, the reference discloses the claimed invention except for the particular linear plasticizer, untreated calcium carbonate and reinforcing fillers. Note however in paragraph [0023] “by the addition of such materials  , physical properties such as rheology, flow rates and the like can be modified. “It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ particular reinforcing filler, linear plastizers and untreated calcium carbonate as claimed since generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended purpose. See Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). (Selection of solvent having boiling point and vapor pressure properties recognized as being ideal for printing inks into printing ink compositions found obvious on its face). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). (Selection of a known plastic to make a plastic container found obvious on its face). 

Regarding applicants claim 2, wherein the composition includes the dialkyl malonate and the isocyanate functional prepolymer is prepared in the presence of at least a portion of the dialkyl malonate, see paragraph [0032] line 5. 

Regarding applicants claim 3, wherein the mercapto silane is present in an amount of about 0.3 to about 1.5 percent by weight and the one or more amino silanes, isocyanato silanes or a mixture thereof are present in an amount of about 0.4 to 2.0 percent by weight based on the weight of the composition, see paragraphs [0030],[0031],[0033].

Regarding applicants claim 4, wherein the mercapto silane is present in an amount of about 0.6 to about 1.1 percent by weight and the one or more amino silanes, isocyanato silanes or a mixture thereof are present in an amount of about 0.4 to 1.3 percent by weight based on the weight of the composition, see paragraphs [0030],[0031],[0033].

Regarding applicants claim 5, wherein the composition comprises one or more amino silanes, see paragraphs [0030],[0031],[0033].

Regarding applicants claim 6, wherein the amino silane has one secondary amine, see paragraphs [0030],[0031],[0033].

Regarding applicants claim 7 wherein the amino silane is a bis(di or tri alkoxy silyl alkyl) amine, see paragraph [0033].

Regarding applicants claim 8 wherein the reinforcing filler has an oil absorption number of about 80 to about 120 g/100 ml, although the oil absorption number is not expressed in the reference, in paragraph [0023], the refernce states that “by the addition of such materials (including fillers as noted in line 4) , physical properties such as rheology, flow rates and the like can be modified. Thus, it would be reasonable to conclude that both the composition of the claims and that of the reference contain the same  oil absorption number.  

Regarding applicants claim 9 wherein the dialkyl malonate is present in an amount of about 0.05 to about 1 percent by weight of the composition, note paragraph [0032].

Regarding applicants claim 10 wherein the plasticizer is a linear phthalate, note table 1 and claim 19, 20 and 21. 

Regarding applicants claim 11 wherein the one or more polyisocyanates having an isocyanate functionality of about 2.0 or greater comprises a trimer of an aliphatic polyisocyanate, a polymeric MDI or a mixture thereof, see paragraphs, [0010], [0016] and [0019] , [0029].

Regarding applicants claim 12 directed to a composition according to any one of the preceding claims wherein the one or more polyisocyanates having an isocyanate functionality of about 2.0 or greater comprises a trimer of an aliphatic polyisocyanate, see paragraph [0019].

Regarding applicants claim 13 directed to a composition according to any one of the preceding claims which comprises: a) from about 30 to about 65 percent by weight of the one or more isocyanate functional prepolymers (preferably prepared in the presence of a linear plasticizer and a dialkyl malonate) including any linear plasticizer and any dialkyl malonate in the isocyanate prepolymers (preferably the one or more isocyanate functional prepolymers includes a portion having one or more isocyanate groups in an amount of about 22 percent by weight to about 55 percent by weight: b) from about 0.03 to about 1.6 percent by weight of the one or more catalysts for the reaction of isocyanate moieties and active hydrogen containing moieties; e) from about 15 to about 30 percent by weight of the one or more reinforcing fillers comprising one or more high surface area carbon blacks; and f) from about 8 to about 20 percent by weight of the one or more untreated calcium carbonates; and g) from greater than 0 to about 3 percent by weight of the one or more polyisocyanates having an isocyanate functionality of about 2.0 or greater, all percentages are based on the weight of the composition. Thus, the reference discloses   the same invention as that which is claimed by applicants except for the particular amounts  in percent by weight as claimed. However, the reference does disclose in paragraph [0020] the amounts used. Thus,  it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ particular amounts and/or parameters as known in the art, since the amounts are is shown by the refernce and it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971).   One would have been motivated to employ particular amounts and/or parameters as known in the art, since, the primary reference discusses the generally use of such and generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). 

Regarding applicants claim 14 which claims a composition according to any one of the preceding claims wherein the amount of the polymeric MDI is about 0.99 percent by weight or less, see paragraph [0029].

Regarding applicants claim 15 which claims a composition according to any one of the preceding claims wherein the composition bonds to a cured coating in the absence of a primer or pretreatment applied to the coating, preferably formed from a coating composition including one or more silanated ingredients, such as a silane based acrylopolyol coating composition, preferably, wherein in adhesion testing the composition when bonded to the cured coating containing exhibits 100 percent cohesive failure. See paragraphs [0004]-[0009]. 

   Regarding applicants claim 16 which claims a composition according to any one of the preceding claims wherein the linear plasticizer is present in an amount of about 0 to about 40 percent by weight based on the weight of the composition. See paragraph [0023].

Regarding applicants claim 17 which claims a method comprising
a) contacting a composition according to any one of the preceding claims with a first substrate, preferably in the absence of a primer or pretreatment applied to the first substrate;
b) contacting the first substrate with a second substrate with the composition disposed between the substrate; and
c) allowing the composition to cure
preferably wherein the first substrate has a surface formed from a coating including silica clusters (preferably a network of silica clusters) and/or a coating composition including one or more silanated ingredients, such as a silane based
acrylopolyol coating composition. See method in paragraph [0041]. 

Regarding applicants claim 18 directed to a method according to Claim 17 which wherein the second substrate is glass. See paragraphs [0022] and [0047] lines 8 and 9.  

Regarding applicants claim 19 directed to a method according to Claim 17 or 18 wherein the second substrate is a window. See paragraphs [0022] lines 8 and 9 and [0047].  

Regarding applicants claim 20, directed to a method according to any one of Claims 17 to 19 wherein the second substrate is a vehicle window and the first substrate is the flange of a vehicle, preferably wherein the first substrate is coated with a coating composition including one or more silanated ingredients (i.e. a silane based acrylopolyol coating composition). See paragraphs [0002], [0022] and [0047] lines 8-9. 

  In conclusion, in view of the above, there appears to be no significant difference between the reference and that which is claimed by applicant(s). Any differences not specifically mentioned appear to be conventional. Consequently, the claimed invention cannot be deemed as unobvious and accordingly is unpatentable.

Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), title, relevant pages of the publication, date and place of publication to be submitted for consideration by the Office. 
Improper Claim Dependency
Prior to allowance, any dependent claims should be rechecked for proper dependency if independent claims are cancelled. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Terressa Boykin/Primary Examiner, Art Unit 1765